DISSENTING OPINION BY
GANTMAN, J.:
I respectfully disagree with the majority’s conclusion that the PCRA court properly granted Appellee’s PCRA petition and ordered a new trial. I would reverse the order granting Appellee a new trial because: (1) Appellee’s petition fails to meet the timeliness exception for newly-discovered facts where he could have discovered Hector Toro’s recantation earlier with the exercise of reasonable diligence; (2) assuming the petition could even be considered timely, other evidence supported Ap-pellee’s conviction and disqualifies his claim of a miscarriage of justice; (3) the PCRA court completely ignored whether a retrial after twenty years would prejudice the Commonwealth. Hence, I dissent.
On October 18,1991, eleven-year-old Michael Toro and his ten-year-old brother, Hector, went to a Chinese restaurant to play video games. At the restaurant, the Toro brothers saw Appellee, a close family friend. Appellee showed a large knife to the brothers, stated he was drunk, and bragged that he was about to kill someone with the knife. Later that evening, the brothers returned to their home, which was near the Chinese restaurant. While inside, Michael Toro heard a commotion coming from the street. Michael Toro looked out a window and saw the victim, William Bogan. The victim said to Appel-lee, “I will pay you tomorrow.” (N.T. Trial, 11/5/92, at 105). Thereafter, Michael Toro saw Appellee stab the victim. Hector Toro did not see the stabbing, but he heard the commotion, exited the residence, and saw the victim’s body in the street.
The Commonwealth charged Appellee with various offenses related to the victim’s murder, and he proceeded to a jury trial in November 1992. At trial, Michael Toro testified that he saw Appellee brandish a knife at the Chinese restaurant; subsequently, Michael Toro saw Appellee stab the victim in the chest. Nevertheless, Michael Toro made inconsistent statements during his cross-examination, denying that he actually saw the stabbing. The Commonwealth also presented testimony from Hector Toro. Although Hector Toro did not see the stabbing, Hector confirmed he was present at the Chinese restaurant when Appellee brandished the knife and threatened to kill someone with it.
In addition to the testimony from the Toro brothers, the Commonwealth presented Maria Caraballo, a friend of the Toro family and Appellee’s aunt. Ms. Car-aballo lived a few houses down from the Toro brother’s residence. On the night of the murder, Ms. Caraballo was sitting on her front steps when she heard a commotion, looked up, and saw the victim running down the block, holding his chest. Ms. Caraballo followed the victim to offer assistance, but she did not catch up with him. Upon returning to her home, Ms. Carabal-lo saw Appellee looking underneath a parked car. An unidentified woman was grabbing at Appellee’s arms. Appellee freed himself from the woman’s grasp and left the area. Around the same time, another neighbor informed Ms. Caraballo about the victim’s death. Ms. Caraballo went to the scene and identified the victim as the man who had run past her earlier that evening.
*1223At the conclusion of trial, the jury convicted Appellee of first degree murder and related offenses. On direct appeal, Appel-lee claimed trial counsel was ineffective for failing to seek a pretrial determination of the Toro brothers’ competency to testify and for failing to object to their competency during trial. Following a remand, this Court affirmed the judgment of sentence on February 16, 2001, concluding trial counsel “was not lacking in a reasonable basis designed to further [Appellee’s] interest.” Commonwealth v. Medina, No. 8132 EDA 1999, unpublished memorandum at 3 (Pa.Super. filed February 16, 2001). Appellee did not seek further review with our Supreme Court. Appellee timely filed his first PCRA petition on December 11, 2001, raising additional ineffectiveness claims. The PCRA court denied relief, this Court affirmed the order, and our Supreme Court denied Appellee’s petition for allowance of appeal. Thereafter, Ap-pellee litigated an unsuccessful petition for a writ of habeas corpus in the federal courts.
Appellee filed the current pro se PCRA petition on December 5, 2006, claiming “Newly Discovered Evidence.” (PCRA Petition, filed 12/5/06, at 2). The petition included a typed, notarized affidavit signed by Hector Toro and dated October 25, 2006. In the affidavit, Hector Toro maintained that he and Michael Toro did not see Appellee at the Chinese restaurant on the night of the murder. Further, Hector Toro asserted that the police coerced him, and Michael Toro, into testifying against Appellee by threatening to remove the brothers from their grandmother’s custody. In response to Appellee’s pro se petition, the PCRA court appointed counsel, who filed an amended petition on November 10, 2008. On June 29, 2009, the court removed prior counsel and appointed current counsel. Current counsel filed another amended PCRA petition on Appellee’s behalf on March 5, 2010.
The PCRA court conducted multiple evi-dentiary hearings on the matter, at which time Hector Toro continued to disavow his trial testimony and accuse the police of coercion. On cross-examination, Hector Toro confirmed that he told no one about his purportedly false testimony until 2006, when he was incarcerated on the same cellbloek as Appellee. The Commonwealth also attempted to impeach Hector Toro with a statement he gave to police in 2009, in which he explained he had recanted only “to survive in jail.” (N.T. PCRA Hearing, 7/20/10, at 207). Following the evidentiary hearings, on August 2, 2011, the court granted Appellee a new trial.
As an initial matter, I think Appellee could have discovered sooner, with the exercise of reasonable diligence over the last two decades, the facts he claims now warrant relief.1 Appellee was present at trial. His case was painstakingly reviewed in both the state and federal system, and the *1224Toro brothers’ trial testimony has been a central issue throughout that review process. I must question why Appellee or his counsel only recently uncovered the alleged facts about Hector Toro’s 1992 trial testimony, given those portions of Hector Toro’s PCRA testimony where he stated he had wanted to set the record straight and clear Appellee’s name for some time. An earlier interview of Hector Toro would have produced these latest revelations and recantation. In my opinion, Appellee’s lack of due diligence in this regard bars assertion of the recent recantation as newly-discovered facts. See Commonwealth v. Padillas, 997 A.2d 356 (Pa.Super.2010), appeal denied, 609 Pa. 687, 14 A.3d 826 (2010) (discussing due diligence element of newly discovered fact exception). See also Commonwealth v. Lambert, 57 A.3d 645 (Pa.Super.2012), appeal denied, 620 Pa. 697, 67 A.3d 795 (2013) (explaining focus of Section 9545(b)(1)(ii) is on newly discovered facts, not on newly willing source for previously known facts).
Without accepting the strained conclusion that Appellee’s petition met the statutory exception, I also disagree with the majority’s analysis of the merits. Because this is Appellee’s second petition for post-conviction relief, he had to meet the more stringent “miscarriage of justice” standard. See Commonwealth v. Hawkins, 598 Pa. 85, 953 A.2d 1248 (2006). He cannot do so.
Hector Toro’s recantation does not overshadow or make other evidence disappear. It serves only to impeach his original trial testimony.2 Even if Hector Toro had testified at the 1992 trial consistently with the testimony he gave at the PCRA hearing, other circumstantial evidence remained to support the guilty verdict at Appellee’s trial. Michael Toro testified at trial that he had heard a man scream, “I will pay you tomorrow,” and then saw Appellee stab the victim in the chest. Ms. Carabal-lo placed Appellee at the scene of the crime in close proximity to the victim. Appellee appeared angry, and Ms. Cara-ballo watched Appellee push away a woman who attempted to calm him down. Initial police reports of the suspect described a man in a white sweatshirt with a knife. Responding officers found Appellee a few blocks from the scene in a white sweatshirt with money crumpled in his hand. These facts presented a circumstantial case of Appellee’s guilt.
Significantly, Hector Toro’s recantation at the PCRA hearing was highly suspect, given the circumstances under which it was first made. Its reliability is further weakened because Hector Toro switched positions at least twice after crossing paths with Appellee in prison. When police visited Hector Toro at his mother’s house after his release from prison, he signed a statement recanting his recantation and informed the officers he had changed his trial story to survive in prison. Hector Toro then appeared for the PCRA hearing, switched his story yet again, and denied telling police officers that his original trial testimony was truthful. In accepting the entirety of Hector Toro’s PCRA hearing recantation, the PCRA court reviewed that testimony without the appropriate scrutiny. See Commonwealth v. Henry, 550 Pa. *1225346, 706 A.2d 313 (1997) (stating recantation is extremely unreliable and recantation involving admission of perjury is least reliable form of proof).
Moreover, the PCRA court incorrectly read the federal court’s decision to deny Appellee habeas relief as holding Michael Toro was incompetent to testify at trial. See Medina v. Diguglielmo, 461 F.3d 417 (3rd Cir.2006), cert. denied, 551 U.S. 1115, 127 S.Ct. 2934, 168 L.Ed.2d 265 (2007). The Third Circuit reasoned trial counsel was deficient for failing to challenge Michael Toro’s competency but ultimately concluded counsel’s error was not prejudicial and warranted no relief. That conclusion deals with the more limited issue of counsel’s representation and is distinct from a finding of testimonial incompetency. Whatever the PCRA court’s concerns about counsel’s failure to challenge Michael Toro’s competency to testify at trial, the PCRA court did not have the authority to decide the issue retroactively and declare that Michael Toro was incompetent to testify at trial back in 1992. Additionally, the PCRA court was not in the position to decide if the trial testimony of Michael or Hector Toro was credible. That job belonged to the jury. See Commonwealth v. Spotz, — Pa. -, 84 A.3d 294 (2014) (explaining PCRA court’s fact-finding authority is entitled to great deference, but deference does not extend so far as to permit PCRA court to base its decision on speculation derived from testimony it finds credible; Superior Court properly rejected PCRA court’s theory that trial counsel purposefully planted error to create appellate issue in event of conviction; although Superior Court was required to defer to PCRA court’s credibility determinations, objective assessment of record did not support PCRA court’s theory of intentional, nefarious strategy by counsel to create error; nevertheless, Superior Court did not utilize correct standard in concluding appellee suffered prejudice due to counsel’s failure to object to prosecutor’s references to post-arrest silence; even if counsel objected to challenged portions of prosecutor’s cross-examination, overall effect on trial would have been minimal; Superior Court erred in concluding appellee satisfied burden of proving counsel’s omission had actual adverse effect On outcome of proceedings such that new trial was warranted). Given Michael Toro’s trial testimony and the other circumstantial evidence against Ap-pellee, Appellee has failed to show a miscarriage of justice. See Hawkins, supra.
The fact that the PCRA court was “dissatisfied” with the way Appellee’s trial was conducted is not pertinent. The PCRA court’s opinion is replete with concerns that the trial evidence was “weak” and that there was “something amiss” about the Toro brothers’ trial testimony. The PCRA court sought to correct what it perceived as errors in prior decisions from this Court and the Third Circuit. It is not the function of the PCRA court to disturb the jury’s credibility determinations, then piece together statements out of context from a variety of state and federal decisions and “implement” what it believes should have happened at trial. I think the PCRA court overstepped its authority in taking these astonishing steps to achieve its desired result. See Commonwealth v. Rivers, 567 Pa. 239, 786 A.2d 923 (2001) (discussing how PCRA claims are not merely direct appeal claims made at later stage of proceedings but must involve extraordinary breakdown in system).
Additionally, I am troubled by the PCRA court’s apparent willingness to presume police corruption, based on vague testimony from Hector Toro. Reasonable police encouragement to obtain a true version of the events from a reluctant witness is not necessarily or automatically nefarious police coercion. The PCRA court was *1226entirely misguided in its concern that impermissible police interrogation of the Toro brothers led to coercion and Brady violations. First, the Toro brothers were not suspects in the murder and, therefore, were not “interrogated.” See Commonwealth v. Gonzalez, 979 A.2d 879, 889 (Pa.Super.2009) (defining interrogation as police conduct reasonably likely to elicit incriminating response). Second, their parents were unavailable to accompany Michael and Hector Toro to police headquarters because their parents were incarcerated. There was nothing improper about having Ms. Caraballo — a family neighbor and friend who knew the Toro brothers — stand in place of the parents.
Finally, I emphasize my position that Appellee could have discovered sooner, with the exercise of reasonable diligence over the last two decades, the facts he now claims warrant relief. Given such lack of due diligence, I think the PCRA court should have also considered whether a retrial would prejudice the Commonwealth. See 42 Pa.C.S.A. § 9543(b) (stating even if petitioner has met eligibility requirements, petition shall be dismissed if it appears that, because of delay in filing petition, Commonwealth has been prejudiced in its ability to respond to petition or re-try petitioner). Our Supreme Court recently emphasized how substantial delay in seeking postconviction relief can prejudice the Commonwealth. See Commonwealth v. Renchenski, 616 Pa. 608, 52 A.3d 251 (2012) (holding Section 9543(b) applies to delays in filing of original or amended PCRA petitions; observing that, in certain instances of substantial delay, prejudice suffered by Commonwealth, as demonstrated at evidentiary hearing, justifies dismissal of original or amended petition). The interest in the finality of judgments is particularly significant in this case where Appellee’s attempts to obtain direct and collateral relief from his judgment of sentence have traveled through both state and federal courts for nearly two decades without success.
Appellee was entitled to a fair trial, not a perfect one. Decisions from this Court and a federal appeals court have already concluded that he received a fair trial. In my opinion, Hector Toro’s PCRA hearing recantation does not call that original verdict into question. For these reasons, I respectfully dissent.3

. The cases the majority relies on to support its conclusion on timeliness and reasonable diligence are unavailing. Loner involved a first and timely filed PCRA petition, where the court rejected the defendant’s claim for collateral relief based on after-discovered facts. The Loner Court's remark about recantation evidence was immaterial to its holding and addressed the limited issue of whether “recantation evidence’’ could qualify as "after-discovered facts.” Loner did not address the issues before us — timeliness and reasonable diligence. McCracken is inapposite because the trial identification was "unequivocal.” Here, Hector Toro did not see the stabbing, Michael Toro equivocated in his identification of Appellee as the murderer, and defense counsel had the opportunity to exploit the equivocation. Cobbs is distinguishable because the after-discovered facts in that case came in the form of identification testimony made by police officers in a later civil trial that significantly differed from the identification testimony the officers had given at the defendant's criminal trial.


. In this regard, I disagree with the majority’s reliance on Fiore, which addressed recantation testimony from a co-conspirator in a conspiracy prosecution, where the co-conspirator was unavailable at trial (because he had asserted his Fifth Amendment privilege). The co-conspirator later testified at the PCRA hearing that there was no conspiracy. Here, Hector Toro was available at trial and identified Appellee. His PCRA recantation testimony involves an admission of perjury and does not cast the same doubt on Appellee's involvement in the murder, as in Fiore. Furthermore, at least two other witnesses placed Ap-pellee at the scene of the crime.


. I offer no analysis of the Commonwealth's request for recusal at this time. (See Substituted Brief for die Commonwealth on En Banc Reargument at 46-52.)